Exhibit 10.1

 

 

NORTECH SYSTEMS INCORPORATED

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT ("Amendment") dated effective as of this 11th, day of November,
2020 by and between Nortech Systems Incorporated, a Minnesota corporation (the
“Company”), and Jay D. Miller (“Executive”). The Company and the Executive may
be referred to herein as the “parties.”

 

Recitals

 

WHEREAS, the Company currently employs Executive as President and Chief
Executive Officer under that certain Employment Agreement dated effective as of
February 28, 2019 (“Agreement”);

 

WHEREAS, the Company and the Executive desire to extend the term of employment
of Executive as President and Chief Executive Officer upon the terms and
conditions set forth in the Agreement;

 

WHEREAS, Section 3 of the Agreement provides that the Agreement may be extended
for an additional period of up to one year by the parties’ mutual written
agreement; and

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants contained herein and in the Agreement, and intending to be legally
bound hereby, the Company and Executive hereby mutually agree as follows:

 

 

1.

The Agreement shall be extended for an additional period of one year (the
“Extended Period”) beyond its Initial Term which was set to expire on February
28, 2021. The Term of the Agreement, consisting of the Initial Period, combined
with the Extended Period, now shall continue, unless sooner terminated in
accordance with the Agreement, until February 28, 2022.

 

 

2.

Except as expressly set forth above, the Agreement will remain in full force and
effect, and the parties ratify and confirm the terms thereof.

 

 

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement to be effective as of the date first set forth above.

 

 

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

       

 

 

 

 

 

By:

  /s/ Christopher D. Jones

 

 

Name:

  Christopher D. Jones

 

 

Title:

  Sr. Vice President and Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jay D. Miller

 

 

 

Jay D. Miller, individually

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Employment Agreement]

 

 